10-2818-ag
    Alfalahi v. Holder
                                                                                  BIA
                                                                           Van Wyke, IJ
                                                                          A093 124 505
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 17th day of November, two thousand eleven.

    PRESENT:
             RALPH K. WINTER,
             REENA RAGGI,
             SUSAN L. CARNEY,
                Circuit Judges.
    _______________________________________

    AZIZ HADI AHMED ALFALAHI,
             Petitioner,

                         v.                                10-2818-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:                Joshua Bardavid, New York, New York.

    FOR RESPONDENT:                Tony West, Assistant Attorney
                                   General; James E. Grimes, Senior
                                   Litigation Counsel; Lindsay B.
                                   Glauner, Trial Attorney, Office of
                                   Immigration Litigation, United
                                   States Department of Justice,
                                   Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

review is DENIED.

    Aziz Hadi Ahmed Alfalahi, a native and citizen of

Yemen, seeks review of a June 18, 2010 decision of the BIA

affirming the July 23, 2008 decision of immigration judge

(“IJ”) William Van Wyke, pretermitting his application for

asylum as untimely and denying his applications for

withholding of removal and relief under the Convention

Against Torture (“CAT”).    In re Aziz Hadi Ahmed Alfalahi,

No. A093 124 505 (B.I.A. June 18, 2010), aff’g No. A093 124

505 (Immigr. Ct. N.Y.C. July 23, 2008).       We assume the

parties’ familiarity with the underlying facts and

procedural history of this case.

    Under the circumstances of this case, we have reviewed

both the BIA’s and IJ’s opinions.       See Zaman v. Mukasey, 514
F.3d 233, 237 (2d Cir. 2008).       We review the agency’s

factual findings for substantial evidence, treating those

findings as conclusive unless a reasonable adjudicator would

be compelled to conclude to the contrary, and review

questions of law de novo.    See 8 U.S.C. § 1252(b)(4)(B);

Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

                                2
    We identify no error in the agency’s determination that

Alfalahi failed to establish his eligibility for withholding

of removal or CAT relief.1   The IJ’s explicit discussion of

the U.S. Department of State reports in the record does not

suggest that he ignored other evidence cited by Alfalahi,

namely, internet articles noting that relatives of Al-Houthi

supporters had been detained.       See Shao v. Mukasey, 546 F.3d
138, 169 (2d Cir. 2008) (noting that agency not required to

“expressly parse or refute” each “piece of evidence offered”

by petitioner (internal quotation marks omitted)).      Indeed,

the IJ noted that “somebody associated with the Al-Houthis

may indeed run a risk that” others do not, but nonetheless

determined that Alfalahi’s “tangential relation” to Al-

Houthis, who have a predominantly political dispute with the

Yemeni government, did not demonstrate a clear probability

that Alfalahi would be persecuted because of his Shi’a

religion.   In re Aziz Hadi Ahmed Alfalahi, No. A093 124 505

(Immigr. Ct. N.Y.C. July 23, 2008).      This determination was

supported by substantial evidence, including the State

Department reports.



       1
        Alfalahi does not here challenge the agency’s
  pretermission of his asylum claim.
                                3
    Moreover, the BIA did not engage in impermissible fact-

finding in determining that the articles Alfalahi cited were

not materially different from the State Department reports

that the IJ explicitly considered.    See 8 C.F.R.

§ 1003.1(d)(3)(i)-(ii) (stating that BIA reviews IJ’s fact

finding under “clearly erroneous” standard but “may review

questions of law, discretion, and judgment and all other

issues . . . de novo”); see also Padmore v. Holder, 609 F.3d
62, 69 (2d Cir. 2010) (providing that BIA may consider all

record evidence, but “must remand to the IJ” if it

“concludes that findings should be made” regarding truth of

matters asserted in evidence).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.    Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2) and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               4